On Application for Rehearing.
PER CURIAM.
Our attention has been called to the fact that the appellees did not answer the appeal, and therefore have no standing to demand damages for a frivolous appeal. Code Prac. art. 890. The point is well taken. Otherwise we find- no merit in the application for a rehearing.
It is therefore ordered that our decree herein be amended, by striking out the award of damages for a frivolous appeal, and, as thus amended, is reaffirmed, and that the application for a rehearing be refused.